 E. I. DUPONT & CO.E. I. DuPont de NemoursandWalter J. Slaughter.Case 4-CA-9821June 30, 1988SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN,BABSON,AND CRACRAFT1.PROCEDURAL HISTORYOn July 20, 1982, the National Labor RelationsBoard issued a Decision and Order in the above-entitledproceeding adopting the judge's findingthat the Respondent violated Section 8(a)(1) of theNational LaborRelationsAct by discharging em-ployeeWalter J. Slaughter for refusing to submitto aninvestigatory interview without the presenceof a fellow employee.' Thereafter, the Respondentfiled a petition for review of the Board's Decisionand Order, and theBoardfiled a cross-applicationfor enforcement with the United States Court ofAppeals for the Third Circuit. On December 29,1983, a panel majority of the court enforced in fullthe Board's Order.2 On February 1, 1984, the Re-spondent fileda motionfor panel rehearing and re-hearing en banc, and on February 17, 1984, theBoardmoved the court to vacate its decision andremand the matter to the Board for further consid-eration.Thereafter, onMay 14, 1984, the Courtgranted panel rehearing, vacated its opinion at 724F.2d 1061, and remanded the case to the Board forreconsideration.3The Board thereafter invited the parties to filestatementsof position. The Board considered therecord and the statement of position filed by eachparty, and on March 22, 1985, issued a Supplemen-talDecision and Order reversing the administrativelaw judge and finding that the Respondent did notviolate Section 8(a)(1) of the Act by dischargingSlaughter.4 In reversing the administrative lawjudge, the Board relied onSears,Roebuck & Co.,274 NLRB 230 (1985), which held that the Actcompels a finding that unrepresented employees arenot entitled to the presence of a coemployee duringan investigatory interview. Thereafter, the Charg-ing Party filed a petition for review of theBoard'sSupplemental Decision and Order with the UnitedStates Court of Appeals for the Third Circuit. OnJune 27, 1986, the court remanded the case on the1262 NLRB1028 In so finding,the Board relied onMaterials Re-search,262 NLRB 1010 (1982), in which the Boardheld thatan employerviolates Sec 8(a)(1) by denying to an unrepresented employee the pres-ence of afellowemployee during an investigatory interview2 724 F 2d 1061733 F.2d 296274 NLRB 1104627grounds that the Board erroneously assumed thatthe Act mandated its interpretation.5 Consequently,the court directed the Board to consider whether itwould be a permissible interpretation of the Act toconclude that unrepresented employees are not en-titled to the presence of a coemployee during aninvestigatory interview.On October 1, 1986, the Board notified the par-ties that it had accepted the remand from the courtof appeals and invited the parties to submit state-ments of position regarding the remand issues.Thereafter, all parties filed statements of position.II.THE CREDITED EVIDENCEThe record shows that on November 17, 1978,6Walter Slaughter, an employee who was on proba-tion for extensive absenteeism, posted an NLRBnotice to employees in the Respondent's canteen.?Thomas Farley, the Respondent's supervisor of op-erations and services, saw Slaughter post the noticeand told him to take it down because it had notbeen approved for posting pursuant to companypolicy. Slaughter refused to remove the notice andleft the canteen area to begin work for the day.Throughout the course of the morning, Farleycontacted Slaughter on several occasions to discussthe posting incident. On each occasion Slaughterstated that he would not discuss union businesswithout a third party present. Slaughter solicitedtwo employees who agreed to act as witnesses forhim; however, Farley declined to meet in the pres-ence of the coemployees. After lunch, Farley of-fered Slaughter another opportunity to meet withhim and, at that time, advised Slaughter that his actof insubordinationwas jeopardizing his job.Slaughter continued to refuse to meet with Farley.Slaughter was then escorted off the property andsubsequently discharged. The Respondent's workforce is not represented by a collective-bargainingagent.III.DISCUSSIONWe agree with the judge that Slaughter was dis-charged solely for his refusal to meet with the Re-spondent to discuss the posting incident unless acoemployee was present to serve as a witness. Con-sequently, the only question before us is whether,in a nonunion setting, an employer violates Section8(a)(1) by discharging an employee for refusing tosubmit to an interview without the presence of afellow employee.S 794 F 2d 1206The judge inadvertently found that the incident occurred on Novem-ber 15, 19787The noticestated that a petition for election had been filed with theBoard when,in reality, no petition had been filed289 NLRB No. 81 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInNLRB v. J. Weingarten,420 U.S. 251 (1975),the Supreme Court affirmed,as a permissible con-struction of the Act, the Board's finding that Sec-tion 7 embodies a statutory right for an employeeto refuse to submit, without union representation,to an interview by employer representatives that heor she reasonably fears may result in discipline. Ittherefore upheld the Board's conclusion that anemployer violates Section 8(a)(1) of the Act whenitdenies an employee that right by seeking tocompel his or her attendance at such an interviewwithout the presence of a requested union repre-sentative. The Court noted that in recognizing sucha right the Board had departed from its earlierprecedents; but the court expressed the view thatthe Board was free to reexamine past constructionsof the Act, as itis inthe nature of administrativedecision-making to proceed through a gradualprocess,based on "cumulative experience" and"trial and error" in construing and applying theAct.Weingarten,supra, 420 U.S. at 265-266, quot-ingNLRB v. Seven-Up Co.,344 U.S. 344, 349(1953).That process has continuedsincethe decision inWeingarten.Thus, inMaterials Research Corp., 262NLRB 1010 (1982), the Board extended what hadcome to be known as "theWeingartenright" toemployees in nonunionsettings.InSears,Roebuck& Co., 274 NLRB 230 (1985), the Boardreexam-ined the question, overruledMaterialsResearch,and held that the Act compelled the conclusionthat the right could not be thus extended. 274NLRB at 230 fn. 5. As noted above, under theterms of the court of appeals' remand in this case,we are revisiting the questionagainon the premise,which we adopt, that the holding inMaterials Re-searchrepresented a permissible construction of theAct, but not the only permissible construction.8In undertaking the present reexamination, we aremindful of the Supreme Court's observation inWeingartenthat our decisions in this area involveus in the difficult task of "reconciling conflictinginterests of labor and management." Id. at 267. InWeingarten,theCourt concluded that the Boardhad struck "a fair and reasoned balance" betweenthose interests. Id.We in no way retreat from thebalance struck there, but for the reasons statedbelow, we believe that in a workplace in whichemployees are not represented by a union, we aremore assured of striking a "fair and reasoned bal-ance" between the conflicting interests by not im-posing the constraints on investigatory interviews8 In so concluding,we overrule the Board's fmdmgin SearsRoebuck,supra, thatthe Actcompels a finding that unrepresented employees arenot entitled to the presenceof a fellow employeeduring an investigatoryinterviewthat recognition of "theWeingartenright" entails.Therefore, while recognizing that the statute mightbe amenable to other interpretations, we decline toreturn to the rule ofMaterials Research,and wehold that an employee in a nonunionized work-place does not possess a right under Section 7 toinsist on the presence of a fellow employee in aninvestigatory interview by the employer's repre-sentatives, even if the employee reasonably believesthat the interview may lead to discipline.As the Supreme Court's reference to the balanc-ing of interestssuggests,this is not an issue thatcan be resolved by resort to plain language. A lit-eral readingof Section 7 might indeed suggest thatitbestows on nonunion employees the right inquestion here, because an employee who insists onthe presence of another employee when facing theemployer in a matter that may lead to disciplinethereby attemptsto engagein concerted activitiesfor "mutual aid or protection,"insofar asthere isan implicit promise that the employeeenlisting sup-port would offer his own support were the otherfacing such an interview. SeeWeingarten,supra,420U.S. at 261, citingNLRB v. Peter CaillerKohler Swiss Chocolates Co.,130 F.2d 503, 505-506(2d Cir. 1942);Slaughter v.NLRB,794 F.2d 120,123 (3d Cir. 1986). But this is not necessarily theend of theanalysis.For example, an employee whosolicits his fellow employees in support of a unionduring workingtime isliterallyengaged inconcert-ed activity for mutual aid or protection, but thatdoes not establish that he enjoys a statutory rightto engagein such activity without interference bythe employer. Rather, the Board has balanced em-ployers'interests in maintaining"discipline in theirestablishments"againstemployees'interests in en-gagingin the activities covered by the broad lan-guage of Section 7, and it has thereby arrived at anappropriate rule governing in-plant solicitations.Republic AviationCorp. v.NLRB,324 U.S. 793,797-798 (1945).9In determining the proper balance in the presentcase,we must first outline the contours of theWeingartenright as originally set out by the BoardinQualityMfg.Co.,195NLRB 197 (1972), andMobil Oil Corp.,196 NLRB 1052 (1972). This wasthe right as it was understood by the SupremeCourt inWeingarten.The right arises only whenthe employee requests the presence of a union rep-resentative at the interview and when the employ-ee reasonably believes that the interview may leadto discipline.Weingarten,supra,420 U.S. at 257.Furthermore it does not foreclose the employer9Member Cracraft does not rely on the analogy to no-solicitationrules E. I. DUPONT & CO.from deciding not to conduct the interview at alland simply taking disciplinary action without hear-ing the employee's explanations. Similarly, the em-ployee may waive the right to the presence of theunion representative at the interview. Finally, if theemployer does go forward with the interview withthe requested employee representative present, theemployer has no obligation to bargain with thatrepresentative. Id. at 258-259.A review of the reasons specified by the CourtinWeingartenas supporting the balance struck bythe Board between the competing interests in thatcase reveals several interests favoring recognitionof the right that are either not present or are lesscompelling in the nonunion setting. First, the Courtnoted that a union representative present at an in-vestigatory interview might be able to safeguard.,notonly the particular employee's interest, butalso the interests of the entire bargaining unit byexercising vigilance to make certain that the em-ployer does not initiate or continue a practice ofimposing punishmentunjustly." 420 U.S. at 260-261 .10 The Court placed this assistance to employ-ees in the larger context of the basic purpose of theAct to redress "the perceived imbalance of eco-nomic power between labor and management." Id.at 262.The Court also saw the presence of a union rep-resentative as serving the interest of the employeraswell.Thus, it observed that a "knowledgeableunion representative could assist the employer byeliciting favorable facts" that an inarticulate em-ployee might be too fearful or otherwise unable tomention,thereby "sav[ing] the employer produc-tion time by getting to the bottom of the incidentoccasioningthe interview." Id. at 263.In thisregard, the Court viewed the "presence of theunion steward . . . as a factor conducive to theavoidanceof formal grievances through themedium of discussion and persuasion conducted atthe threshold of an impending grievance." Id. at262 fn. 7, quotingCaterpillar Tractor Co.,44 Lab.Arb. 647, 651 (1965). Finally, the Court noted thatpermitting union representation at an investigatoryinterview was "in full harmony with actual indus-trialpractice," noting both the inclusion of provi-sions inmany "important collective-bargainingagreements" that grant "employees rights of unionrepresentation at investigatory interviews" and the10 Although,as noted above,an employer has no bargainingobligationin a purelyinvestigatoryinterview,the presence of a union representativemight beveryimportant werethe employerto seekto compel the em-ployee whoseconduct is under investigationto submit to investigatoryprocedures that are inconsistent with establishedconditions of employ-ment,e g , useof a polygraphor other testingprocedure prohibited orlimitedby the collective-bargaining agreement.629existenceof "arbitral authority"recognizing such aright. Id. at 267.Examining the foregoing considerations in a non-union setting, we conclude that many of the usefulobjectives listed by the Court either are much lesslikely to be achieved or are irrelevant. Thus, in anonunion setting there is no guarantee that the in-terests of the employees as a group would be safe-guarded by the presence of a fellow employee atan investigatory interview. Unlike a union steward(or his or her proxy), a fellow employee in a non-unionized work force has no obligation to repre-sent the interests of the entire bargaining unit."Furthermore, an employee in a nonunion workforce would be much less able than a union repre-sentative to "exercis[e] vigilance to make certainthat the employer does not initiate or continue apractice of imposing punishment unjustly,"12 as itisunlikely that such an employee would have thebenefit of a framework similar to that typically es-tablished in a collective-bargaining agreement inwhich acts amounting to misconduct and means ofdealing with them are defined. Nor would an em-ployee in a nonunion setting be likely to haveaccess to information as to how other employeeshad been dealt with in similar circumstances;whereas a union representative would typically beentitled to information from which it could be de-terminedwhether the employer was maintainingconsistency and fairness in discipline.Regarding the Court's conclusion that a "knowl-edgeable union representative could assist the em-ployer by eliciting favorable facts, and save theemployer production time by getting to the bottomof the incident occasioning the interview" 13-1 iThe Board has, in the past,found thatan employer violated Sec.8(a)(1) bydenying to a representedemployeethe presenceof a fellowemployee who was not a union representative at an investigatory inter-view. SeeChromolloy American Corp.,263 NLRB 244 (1982),Illinois BellTelephone Co.,251NLRB 932 (1980),modified674 F 2d 618 (7th Cir1982) InIllinoisBell,supra at 934, however,the Boardspecifically reliedon the lack of availability of a designated union representative at the timeof the interview;the union steward's instructionto the employee severaldaysbeforethe interviewthat if calledinto an investigatory interviewshe could select any union member as her union representative,manage-ment's failure to attempt to locate a stewardor offer to delay the inter-view after telling the employee that it would talkto her withher unionsteward but no one else;and the lackof evidence that the parties hadnegotiated in their collective-bargaining agreementa provision thatwould waivean employee's right to request a representative other than aunion representativeInChromalloy American Corp,the Board majorityrelied on similar circumstances in finding thatan employer violated Sec8(axl) bydenying anemployee thepresenceof a fellowemployee duringan investigatory interview.We note thatin these circumstances, as thefellow employeeis substituting for an absent unionrepresentive,the em-ployeerepresentativestillhasthe responsibilityof protectingthe interestsof the entire bargaining unitIn light of the Board's qualifying statements,we do not readIllinoisBelland its progenyto supportthe position that an employee in a non-union work force has the right to the presenceof a fellow employeeduring an investigatory interview12Weingarten,420 U S. at 260-26113Weingarten,420 U S at 263 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhile such assistance might be rendered on someoccasions by fellow employees, thereisa smallerlikelihood that this will be so. As former MemberHunter pointed out in his partial dissent inMateri-als Research Corp.,supra, 262 NLRB at 1021:[T]he employer in the nonunion situation islikely to find itself confronted by a "represent-ative" who has few or even an absence of theskills or responsibilities that one would expectfrom a union steward. It must therefore dealwith a person who has no experience in deal-ing with these situations and who, out of prob-able friendship for the interviewee, may be in-volved emotionally in the interview.See alsoSlaughterv.NLRB,794 F.2d 120, 124 fn. 3(3d Cir. 1986). In short, a union steward-who, inaddition to being familiar with the applicable col-lective-bargaining agreement and the underlyinglaw of the shop, may also have been speciallytrained by his or her union in assisting employeesat an investigatory interview and in helping todefusepotentiallydisruptiveencounters-mightwell be able to help elicit facts and save "produc-tion time" as a result. It is unlikely that an employ-ee in a nonunion setting would possess similarskills,and thus unlikely that his presence wouldsave "production time." 14It is of course obvious that the value of represen-tation at an investigatory interview as a means ofheading off formal grievances has virtually no ap-plication in the nonunion setting. Even though anemployer has no bargaining obligation at suchinterviews, a union steward might propose solu-tions that would avoid further conflict over thematter in question and his early involvement in thesituationmight enable him to discourage the em-ployee from filing a frivolous grievance. In thenonunion workplace there typically is no enforcea-ble grievance procedure through which the em-ployee could seek further recourse and thus noquestion arises of discouraging the filing of griev-ances, frivolous or otherwise.Finally, although most of the discussion inWein-gartenand its progeny focuses on the benefits ofrepresentation when an employer actually goes for-ward with an investigatory interview (and the em-ployee has decided not to waive theWeingartenright), it is well to consider also the consequencesof an employer's decisionnotto conduct such aninterview. If an employer with union-represented14As the administrative law judge inMaterials Researchnoted con-cerning employee Hockman's requestfor thepresenceof a fellow em-ployee at his interview with his department supervisor,not only was itunlikely that such an employee would be an"experienced representativewho [could] save production time","his own time on the [plant] floorwould be lost " 262 NLRB at 1026employees decides to forego an interview ratherthan conduct it with an employee representativepresent, the employee whose conduct was to be in-vestigatedwill lose the chance to tell his or herside of the story at that interview; but if disciplineensues, he can(assuming relevant time limitationsaremet) have his defense presented thereafter inwhatever framework for resolving grievances hasbeen establishedwithin the collective-bargainingrelationship. There is no such assurance for the em-ployee in the nonunion setting. To the extent thatrecognition of a nonunionWeingartenright inducesemployees to insist on a condition that may in turninduce employers simply to cancel investigatoryinterviews (unless the employee waives hisWein-gartenright), there is a serious question whetherextending the right to nonunion employees may notwork as much to their disavantage as to their ad-vantage.In short, there is no denying that an employee inaworkplace without union representation mightwelcome the support of a fellow employee at aninterview he or she fears will lead to discipline andno denying that, in some circumstances, the pres-ence of such a person might aid the employee orboth the employee and the employer. But, for thereasons already stated, the interests in assuring suchrepresentation under Section 7 are less numerousand less weighty than the interests apparent in theunion setting. Taking into account the more ques-tionable value of such a right in the nonunion set-ting,we find that the interests of both labor andmanagement are better served by declining toextend this right into that forum. In so holding, wealso take into account the nonunion employers' in-terests in conducting investigations in accordancewith their own established practices and proce-dures andinmaintainingefficiency of operation.15We believe this conclusion to be fully consistentwith the Supreme Court's decision inWeingarten.It is not only that, as shown, the separate factorson which the Court resteditsdecision translatepoorly into a case involving a nonunion workplace.Itisthat the terms of the Court's discoursethroughout, and the framework in which it ana-lyzed the relevant interests, presuppose union rep-resentation.16Thus, while nothing inWeingarten15 Ourfinding that an employeein thenonunion setting doesnot enjoythe right toinsist on the presenceof a fellowemployee at an investiga-toryinterview should not be read as implying that an employee enjoysno protected right simply to ask for the presence of a fellow employee atsuch an interviewThe mere act ofmaking such a request in no way im-pairs theemployerinterestsinvolved hereand thus we would not need tostrike thebalance aswe havedone on thefactspresented in this case.16 In Chairman Stephens'view,this is not surprising.Although theright at issue was clearlyidentifiedas a Sec.7 right protected throughthe prohibitions of Sec.8(a)(1), its historicalrootswere in thevalues pro-Continued E. I. DUPONT & CO.inexorably precludes us from extending the right,we are confident that in carrying out our responsi-bility here-defined by the Court as achieving a"fair and reasoned"balance between the conflict-ing interests of labor and management-we best ef-fectuate the purposes of the Act by limiting thetected by Sec. 8(aX5). SeeMaterials Research,supra,262 NLRB at 1017-1018 (former Chairman Van de Water,concurring and dissenting). InChairman Stephens'view,the reasoning of both the Board and the CourtinWeingartenin part echoed the rationale of the 8(aX5) precedents.631right of representation in investigatory interviewsto employees in unionized workplaces who requestthe presence of a union representative. Cf.MeyersIndustries,281NLRB 882, 883 (1986), affd. subnom.Prill v.NLRB,835 F.2d 1481 (D.C. Cir.1987). Accordingly, we reaffirm our priordismissalof the complaint.ORDERThe complaintis dismissed.